 1

 2

 3

 4

 5

 6

 7                                          UNITED STATES DISTRICT COURT

 8                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JULIUS ANDERSON,                                    No. 2:18-cv-2314 DB P
11                             Plaintiff,
12              v.                                        ORDER
13    CALIFORNIA MEDICAL FACILITY, et
      al.,
14
                               Defendants.
15

16
              Plaintiff, a state prisoner proceeding through counsel, was granted an extension of time to
17
     file a first amended complaint. (ECF Nos. 9-10.) The deadline for filing the pleading has now
18
     passed, and plaintiff has not filed the pleading or otherwise responded to the Court’s order.
19
     Accordingly, IT IS HERBY ORDERED that plaintiff shall show cause within fourteen days why
20
     this action should not be dismissed for failure to comply with a Court order and failure to
21
     prosecute. Fed. R. Civ. P. 41(b).
22
     Dated: March 29, 2019
23

24

25

26   /DLB7;
     DB/Inbox/Routine/ande2314.osc
27

28
                                                          1
